Detailed Action
Summary
1. This office action is in response to the amendment filed on March 01, 2021. 
2. Claims 2 and 4 has amended.
3. Claims 2-38 are pending and has been examined.
Priority
4. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. The drawings submitted on October 25, 2019 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 12/31/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
8. Applicant’s arguments filed on 03/01/2021 with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objection
9. Claims are objected to because of the following informalities:
The amended claims 2 and 4 are blurry and hard for vision. Appropriate action is required.
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ree “US20130046414” in view of Hatanaka “5442271”.
In re to claim 2, Ree disclose a power-source power factor control system comprising (Figs.1-6 shows a methods and systems of demand control based on receiving power factor information associated with a location in an electrical system and detecting a change in the power factor information associated with the location in the electrical system over time, see abstract. Examiner noted that Figs. 1-6 are considered as same embodiment): a load apparatus (Fig.1A shows various loads L.sub.1-L.sub.n 102, see paragraph 0024, line 4-6) that is connected to an AC power source (the utility provider 100 provides an AC power source, see paragraph [0001, line 4]) and that is supplied with power from the AC power source (Fig.1A and 1B shows  utility provider 100 AC power provides power to various loads L.sub.1-L.sub.n 102 via phase legs 104) ; and an operation state control unit that controls (the system cause a control 118 associated 
 a power-source power factor measuring unit (120  paragraph [0028]  or 106 are measuring a power factor measuring unit, see paragraph [0025])  that measures the power-source power factor (120 and 106 are measuring unit measures the power source power factor); and a control signal generating unit (108 and 116) that generates, based on a measurement result of the power-source power factor measuring unit (120 or 106), a control signal (108 and 116) for changing the operation state of the load apparatus, wherein the operation state control unit adjusts (118), based on the control signal(108 and 116) , an operation parameter for changing the operation state of the load apparatus ( see paragraph [0041]) such that the power-source power factor approaches the target value ( threshold 0.90-0.98, [0031 and 0040]) of the power-source power factor, to control the operation state of the load apparatus (paragraph [0041]).
Ree discloses a load apparatus that is connected to an AC power source and that is supplied with power from the AC power source; an operation state control unit that controls, based on a target value about a power-source quality including either a power-source power factor of the AC power source or a power-source harmonic of the AC power source and on a present power-source quality, an operation state of the load apparatus; a power-source power factor measuring unit that measures the power-source power factor; and a control signal generating unit that generates, a control signal for changing the operation state of the load apparatus, wherein the operation state control unit adjusts, based on the control signal, an operation parameter for changing 
However, Hatanaka teaches a power factor detection circuit 28 (Figs.1C,10C and 12B) having based on a subtraction result equal to a value of subtracting a measurement result of the power-source power factor measuring unit from the target value of the power-source power factor (power factor detection circuit 28 consists of a subtractor 46 which derives from the signals Pf and PfS a deviation signal Pfd expressing a degree of deviation between the actual power factor of the induction motor 12 and the designated reference power factor, see col.4,lines 45-52. Examiner noted that calculation section 44 which generates a detected power factor signal Pf expressing the power factor at which the induction motor 12 is operating, based on the voltage detection signal 20a and current detection signal 22a is equivalent to the power-source power factor measuring unit and a reference power factor designation section 42 which produces a reference power factor signal PfS expressing a reference value of power factor at which the motor is to operate is equivalent to target value, which generate deviation signal Pfd is equivalent to control signal, see col.4, lines 32-53) and that as whole, to provide for controlling the supply voltage of an induction motor, and in particular to an induction motor control apparatus which provides a high efficiency of operation, see col.1, lines 10-15.

In re to claim 3, Ree disclose (Figs. 1-6), wherein the control signal is a signal for changing the operation state of the load apparatus (Fig.5 shows that chart control signal is changing the operation stated of the load apparatus, see paragraph [0041]) when the measurement result of the power-source power factor measuring unit is below the target value (see paragraph [0041]).
In re to claim 4, Ree disclose (Figs. 1-6), wherein the control signal generating unit (108 and 116), control signal (108 and 116) and target value (the power factor threshold 0.90 and 0.98 are equivalent to target value). 
Ree discloses wherein the control signal generating unit, control signal and target value but fails teach having wherein the control signal generating unit integrates the subtraction result  between the measurement result of the power-source power factor measuring unit and the target BIRCH, STEWART, KOLASCH & BIRCH, LLPvalue while the measurement result of the power-source power factor measuring unit is below the target value, and generates the control signal in a case where a result of the integration reaches a predetermined value. 
However, Hatanaka teaches a power factor detection circuit 28 (Figs.1C, 10C and 12B)

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power-source power factor control system Ree to include integrates the subtraction result between the measurement result of the power-source power factor measuring unit and the target BIRCH, STEWART, KOLASCH & BIRCH, LLPvalue as taught by Hatanaka in order to provides a high efficiency of operation.
In re to claim 5, Ree disclose a power-source power factor control system (Figs.1-6 shows a methods and systems of demand control based on receiving power factor information associated with a location in an electrical system and detecting a change in the power factor information associated with the location in the electrical system over time, see abstract. Examiner noted that Figs. 1-6 are considered as same embodiment) comprising: a load apparatus (Fig.1A shows various loads L.sub.1-L.sub.n 102, see paragraph 0024, line 4-6)  that is connected to an AC power source (the utility provider 100 provides an AC power source, see paragraph [0001, line 4]) and that is supplied with power from the AC power source (the utility provider 100); an operation state 
Ree disclose a load apparatus that is connected to an AC power source and that is supplied with power from the AC power source; an operation state control unit that controls, based on a target value about a power-source quality including either a power-source power factor of the AC power source or a power-source harmonic of the AC power source and on a present power-source quality, an operation state of the load apparatus; a power-source power factor measuring unit that measures the power-source power factor; a control signal for changing the operation state of the load apparatus; and a target value adjusting unit that adjusts, based on the measurement result of the power- source power factor measuring unit, the target value but fails having a control signal generating unit that generates, based on a measurement result of the power-source power factor measuring unit and the target value, a control signal for changing the operation state of the load apparatus.
However, Hatanaka teaches a power factor detection circuit 28 (Figs.1C,10C and 12B) having a control signal generating unit that generates, based on a measurement result of the power-source power factor measuring unit and the target value, a control signal 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power-source power factor control system Ree to include a power factor detection circuit 28 consists of a subtractor 46 which derives from the signals Pf and PfS a deviation signal Pfd expressing a degree of deviation between the actual power factor and the designated reference power factor as taught by Hatanaka in order to provides a high efficiency of operation.
In re to claim 6, Ree disclose (Figs. 1-6), wherein the target value adjusting unit (118)  adjusts the target value by using the power- source power factor in a unit period for which the target value is adjusted (see parag.0026, lines 21-34).
In re to claim 7, Ree disclose (Figs. 1-6) wherein the target value adjusting unit (118) adjusts the target value by using an average value of the power-source power factor in the unit period (by determining a rolling average of power factor information associated with the location to detect the change, and the like. In one aspect, detecting a change in the power factor information associated with the location in the electrical system over time comprises detecting whether power factor at the location in the electrical system exceeds an upper threshold or falls below a lower threshold. For example, the computing device can detect if the power factor drops below 0.90, or if it goes above 0.98, see parag.0031, line 32-38.).
In re to claim 11, Ree disclose (Figs. 1-6), wherein the unit period is one month (see parag.0033, lines 13-34.)
In re to claim 12, Ree disclose (Figs. 1-6),, wherein the power-source power factor measuring unit is a power meter (Consumption and demand by the loads 102 can be measured at the load locations by revenue meters M.sub.1-M.sub.n 106, see paragraph [0024, lines 10-12]).  
In re to claim 13, Ree disclose (Figs. 1-6) wherein the power-source power factor measuring unit wirelessly transmits the measurement result to the control signal generating unit (In one aspect, the network 110 communicates with a meter 106, such as a smart meter, which in turn communicates either wirelessly or through a wired 
In re to claim 14, Ree disclose (Figs. 1-6), wherein the control signal generating unit (108/116) wirelessly transmits the control signal that has been generated to the operation state control unit (Fig.2 shows computing device 108 is wireless communicates with a meter 106, see paragraph [0026, lines 32-35]).  
In re to claim 15, Ree disclose (Figs. 1-6), wherein the load apparatus is an air conditioning apparatus (see paragraph [0026, lines 13-26 and 0033, lines 32-35]). 

11. Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ree “US20130046414” in view Hatanaka “544227” further in a view of Zhang “US 20110057517”.
In re to claim 16, Ree disclose (Figs. 1-6),load apparatus is a source of a harmonic current (load 102), the power –source power factor control system (Figs. 1-6) further comprises load apparatus (102) with respect to the AC power source (the utility provider 100 provides an AC power source, see paragraph [0001, line 4]) and air conditioning (see paragraph [0026, lines 13-26 and 0033, lines 32-35]). 
Ree teaches load apparatus with respect to the AC power source but fails to teach having active power filter that is connected in parallel to the load apparatus that reduce harmonic current generated in the load.
Zhang teaches hybrid conditioner for a power system (Fig. 1,1A and 1B) having active power filter that is connected in parallel to the load apparatus that reduce harmonic current generated in the load (Fig. 1,1A and 1B shows an active filter 10 is connected in parallel to the load 5 to reduce the noise or harmonic current, see paragraph [0030, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a methods and systems of demand control based on receiving power factor of Ree to include active filter as taught by Zhang providing reactive power compensation for the power system, thus improving the efficiency. 
In re to claim 17, Ree disclose (Figs. 1-6); wherein the load apparatus (Fig.1A shows various loads L.sub.1-L.sub.n 102, see paragraph 0024, line 4-6)) with respect to the AC power source (the utility provider 100 provides an AC power source, see paragraph [0001, line 4]).
Ree teaches the load apparatus with respect to the AC power source but fails to teach having a phase modifier that is connected in parallel to the load apparatus that controls reactive power of the power supplied to the load apparatus.
Zhang, teaches a hybrid conditioner (Fig. 1,1A and 1B) having a phase modifier that is connected in parallel to the load apparatus that controls reactive power of the power supplied to the load apparatus (Fig. 4 shows the passive filter 12 the passive filter are electrically connected in parallel with load 8. Examiner noted that the passive filter 12 is configured is to smooth the leading or lagging reactive volt-ampere and feed the smoothed volt-amp to the load, thus passive filter 12 is equivalent to phase modifier) and that, as a whole, the active filter 35 providing reactive power compensation for the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a methods and systems of demand control based on receiving power factor of Ree to include passive filter as taught by Zhang providing reactive power compensation for the power system, thus improving the efficiency. 
In re to claim 18, Ree disclose (Figs. 1-6), wherein the load apparatus is a source of a harmonic current (load 102), and the power-source power factor control system (Figs. 1-6) connected in parallel to the load apparatus with respect to the AC power source (load 102 is connected in parallel to the utility provider 100 provides an AC power source, see paragraph [0001, line 4]).
Ree teaches the load apparatus is connected in parallel to the load apparatus with respect to the AC power source but fails to teach having an active filter that is connected in parallel to the load apparatus and that reduces a harmonic current generated in the load apparatus. 
Zhang teaches hybrid conditioner for a power system (Fig. 1,1A and 1B) having active power filter that is connected in parallel to the load apparatus that reduce harmonic current generated in the load (Fig. 1,1A and 1B shows an active filter 10 is connected in parallel to the load 5 to reduce the noise or harmonic current, see paragraph [0030, lines 9-11]) and that, as a whole, the active filter 35 providing reactive power compensation for the power system, wherein the active filter is further controlled to 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a methods and systems of demand control based on receiving power factor of Ree to include active filter as taught by Zhang providing reactive power compensation for the power system, thus improving the efficiency. 
Allowable Subject Matter
12. Claim 8 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein in a case where the average value of the power-source power factor in a first period of the unit period exceeds a reference value, the target value adjusting unit causes the target value in a second period following the first period of the unit period to be smaller than the target value in the first period, and in a case where the average value in the first period is below the reference value, the target value adjusting unit causes the target value in the second period to be larger than the target value in the first period.”
13. Claims 19-38 are allowed.
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a power factor improving unit that improves a fundamental power factor by generating a current for reducing a harmonic current of the load apparatus or by changing a phase of the current; and the operation state control unit, wherein the target value about the power-source power factor of the AC power source is a target value of the fundamental power factor, and the operation state control unit controls an operation parameter for changing the operation state of the load apparatus such that the fundamental power factor approaches the target value.”
In re to claim 29, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a current source that generates a current for improving a fundamental power factor of the load apparatus, wherein the target value about the power-source power factor of the AC power source is a target value of the fundamental power factor, and the operation state control unit controls, based on a detection result of the current detecting unit, an operation parameter for changing the operation state of the load apparatus such that the fundamental power factor approaches the target value.”
In re to claims 9-10, claims 9-10 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 20-28, claims 20-28 depend from claims 19, thus are also allowed for the same reasons provided above. 
In re to claims 30-38, claims 30-38 depend from claims 29, thus are also allowed for the same reasons provided above. 
Examiner Notes
14. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839